DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menheere US 20190393763.
 	Regarding claim 1, Menheere discloses a housing (See annotated Fig 3 herein which identifies a part of the stator 22 as housing A, and housing B as part of the rotor. The housing can be considered housing A for claims 1-7, and 9-13, or housing A and housing B for claim 8) defining a central channel (channel in which fan 30 rotates) and having a central longitudinal axis (FA in e.g. Fig 2); a fan (30) disposed in the central channel and configured to rotate about a rotational axis that is substantially parallel to the central longitudinal axis; a pinion gear (36) coupled to the fan and configured to rotate with the fan, wherein the pinion gear comprises an annular body comprising a gear track (see e.g. 36 in Fig 5); and a motor (26) comprising a drive gear (38), wherein the motor is coupled to the housing (see e.g. Fig 5) and the drive gear is mechanically coupled to the gear track of the annular body of the pinion gear (see e.g. Fig 5), wherein the motor is configured to drive the fan via the drive gear and the pinion gear (see e.g. Fig 5).  


    PNG
    media_image1.png
    1060
    934
    media_image1.png
    Greyscale

 	Regarding claim 2, Menheere discloses  the motor is a first motor of a plurality of motors and the drive gear is a first drive gear of a respective plurality of drive gears, wherein the plurality of motors are coupled to the housing and are distributed circumferentially around the rotational axis such that each drive gear of the respective plurality of drive gears is mechanically coupled to the gear track of the annular body of the pinion gear (see e.g. Fig 5).  
 	Regarding claim 3, Menheere discloses the plurality of motors comprises at least 4 motors (see e.g. Fig 5).  
 	Regarding claim 4, Menheere discloses the plurality of motors comprises at least 6 motors (see e.g. Fig 5).  
 	Regarding claim 5, Menheere discloses the gear track is disposed on a radially outward surface of the annular body of the pinion gear such that the plurality of motors are circumferentially distributed around a periphery of the pinion gear (see e.g. Fig 5).  
 	Regarding claim 6, Menheere discloses a radially inward surface of the annular body of the pinion gear is radially outward of tips of fan blades of the fan such that a radial gap is defined between the tips of the fan blades and the radially inward surface of the annular body of the pinion gear (see 30 and 36 in Fig 3).  
 	Regarding claim 7, Menheere discloses a radially inward surface of the central channel of the housing at an axial location of fan blades of the fan is radially outward of tips of the fan blades such that a radial gap is defined between the tips of the fan blades and the radially inward surface of the central channel of the housing at the axial location (see annotated Fig 3 herein wherein the housing is radially outside the tips of the fan 30).  
 	Regarding claim 8, Menheere discloses wherein a radially inward surface of the annular body of the pinion gear (side surface of 36 in e.g. Fig 3) is radially outward of a radially inward surface of the central channel of the housing (radially inner surface of housing B in annotated Fig 3 herein) at an axial location of the pinion gear (see annotated Fig 3 herein).  
 	Regarding claim 14, Menheere discloses a housing (See annotated Fig 3 herein wherein housing A and housing B are considered the housing) defining a central channel (channel in which fan 30 rotates) and having a central longitudinal axis (FA in e.g. Fig 2); a fan (30) disposed in the central channel and configured to rotate about a rotational axis that is substantially parallel to the central longitudinal axis; a pinion gear (36) coupled to the fan and configured to rotate with the fan, wherein the pinion gear comprises an annular body comprising a gear track (see e.g. 36 in Fig 5), wherein the gear track is disposed on a radially outward surface of the annular body of the pinion gear (see e.g. 36 in Fig 5); and a plurality of motors (26) comprising a respective plurality of drive gears (38), wherein the plurality of motors are coupled to the housing and are distributed circumferentially around the rotational axis such that each drive gear of the respective plurality of drive gears is mechanically coupled to the gear track of the annular body of the pinion gear (see e.g. Fig 5), wherein the plurality of motors is configured to drive the fan via the respective plurality of drive gears and the pinion gear (see e.g. Fig 5).  
 	Regarding claim 15, Menheere discloses a radially inward surface of the annular body of the pinion gear (side surface of 36 in e.g. Fig 3) is radially outward of tips of fan blades (30) of the fan; 4818-4752-04821765667.42600 / 128352US01a radially inward surface of the central channel of the housing (radially inner surface of housing B which is at the radially outer tips of 30) at an axial location of fan blades of the fan is radially outward of the tips of the fan blades (see e.g. Fig 3); and the radially inward surface of the annular body of the pinion gear (side surface of 36 in e.g. Fig 3) is radially outward of the radially inward surface of the central channel of the housing (at radially inner surface of housing B in annotated Fig 3 herein) at an axial location of the pinion gear (see e.g. annotated Fig 3 herein).

	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menheere US 20190393763.
 	Regarding claim 9, Menheere discloses controller electrically coupled to the plurality of motors (see reference to control in 0060, and 0075 wherein control of electric motors inherently requires a controller electrically coupled to the plurality of motors). Additionally, the examiner takes official notice that controllers commonly control motors.  
 	Regarding claim 10, Menheere discloses the controller is configured to synchronize angular speed of the plurality of motors (This is inherent as all the motors are coupled to the fan via gears which mechanically causes all the motors to rotate in synchronous rotation).  
 	Regarding claims 11-13, Menheere inherently has a gear ratio but does not disclose the particular gear ratio. A gear ratio is a result effective variable that results in a desired speed/torque resulting from the interaction of the driven and pinion gears. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Menheere with the gear ratio in the claimed ranges, e.g. about 1.67, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].


Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen US 3399407 in view of Menheere US 20190393763.
 	Regarding claim 16, Olsen discloses a system for inflating an inflatable device, the system comprising: the inflatable device (22); and a fan aspirator (40) coupled to the inflatable device, , the fan aspirator comprising: a housing (42) defining a central channel and having a central longitudinal axis; a fan (52) disposed in the central channel and configured to rotate about a rotational axis that is substantially parallel to the central longitudinal axis.
 	Olsen does not disclose a pinion gear coupled to the fan and configured to rotate with the fan, wherein the pinion gear comprises an annular body comprising a gear track; and a plurality of motors comprising a respective plurality of drive gears, wherein the plurality of motors are coupled to the housing and are distributed circumferentially around the rotational axis such that each drive gear of the respective plurality of drive gears is mechanically coupled to the gear track of the annular body of the pinion gear, wherein the plurality of motors is configured to drive the fan via the respective plurality of drive gears and the pinion gear.  
 	Menheere discloses a housing (See annotated Fig 3 herein which identifies a part of the stator 22 as housing A, and housing B as part of the rotor. The housing can be considered housing A for claims 1-7, and 9-13, or housing A and housing B for claim 8) defining a central channel (channel in which fan 30 rotates) and having a central longitudinal axis (FA in e.g. Fig 2); a fan (30) disposed in the central channel and configured to rotate about a rotational axis that is substantially parallel to the central longitudinal axis; a pinion gear (36) coupled to the fan and configured to rotate with the fan, wherein the pinion gear comprises an annular body comprising a gear track (see e.g. 36 in Fig 5); and a plurality of motors (26) comprising a respective plurality of drive gears (38), wherein the plurality of motors are coupled to the housing and are distributed circumferentially around the rotational axis such that each drive gear of the respective plurality of drive gears is mechanically coupled to the gear track of the annular body of the pinion gear (see e.g. Fig 5), wherein the plurality of motors is configured to drive the fan via the respective plurality of drive gears and the pinion gear (see e.g. Fig 5).
 	A simple substitution of one known fan design for another with the predictable result of blowing air has been held obvious to one of ordinary skill in the art [see MPEP 2143 I. (B)].  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the fan of Menheere in place of the fan of Olsen to gain the benefit of using multiple fans in series to improve air flow.
 	Olsen as modified above discloses:
 	17. The system of claim 16, further comprising an electrical power source electrically coupled to the plurality of motors (inherent in order to operate the electric motors).  
 	18. The system of claim 17, further comprising a controller electrically coupled to the plurality of motors and configured to synchronize angular speed of the plurality of motors (See reference to control in 0060, and 0075 in Menheere wherein control of electric motors inherently requires a controller electrically coupled to the plurality of motors. Additionally, the examiner takes official notice that controllers commonly control motors. Regarding “synchronously”, this is inherent as all the motors are coupled to the fan via gears which mechanically causes all the motors to rotate in synchronous rotation.). 
 	19. The system of claim 16, wherein the plurality of motors comprises at least 4 motors (see e.g. Fig 5 of Menheere).  
 	Regarding claim 20, Menheere inherently has a gear ratio but does not disclose the particular gear ratio. A gear ratio is a result effective variable that results in a desired speed/torque resulting from the interaction of the driven and pinion gears. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Menheere with the gear ratio in the claimed ranges, 1.5 to 3, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746